DISSENTING REPORT AND RECOMMENDATION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
KECK, Member,
September 23, 1983 — I dissent from the recommendation in the report of the majority of the Disciplinary Board in the matter captioned above, which report accepted the. findings and recommendations of the majority of hearing committee [ ]. I concur with the findings and recommendation of the chairman of hearing committee [ ] and the opinion expressed by Chief Disciplinary Counsel, to wit: In addition to the Disciplinary Rules cited in the hearing committee report respondent violated D.R. 1-101(B) for the reasons stated in the chairman’s Concurring Opinion and respondent’s conduct warrants disbarment for the reasons stated in. the chairman’s concurring opinion and the following reasons:
*478By taking the Pennsylvania bar examination and affixing his wife’s identification number thereto respondent in effect committed an act of forgery, different from many acts of forgery in that respondent anticipated no direct personal gain, but clearly an act of moral turpitude nevertheless. Respondent has disgraced and degraded his profession, showing contempt for the standards of admission thereto. He has sacrificed his personal integrity to a misguided attempt to secure immediate gratification of his wife’s ambitions. He has shown utter lack of mature judgment in failing to consider the possible long-term consequences of his act. He might better have been guided by the words of the poet, Richard Lovelace, who wrote over three-hundred years ago
“I could not love thee, dear, so much Loved I not honour more.”
Respondent is judged by hearing committee [ ] to have violated D.R. 1-102(A)(3), D.R. 1-102(A)(4), D.R.l-102(A)(5), D.R. 1-102(A)(6) and further by the chairman of the hearing committee to have violated D.R. 1-101(B). A near parallel is the matter of Office of Disciplinary Counsel v. Alfonso A. Tumini No. 26 D.B.81 which was concluded by disbarment.
In the matter of Tumini, respondent was judged to have violated the same D.R.1-102(A)(3), D.R. 1-102(A)(4), D.R.l-102(A)(5) and D.R.1-102(A)(6) and in addition D.R. 7-102(A)(3) and D.R. 7-102(A)(8) for having conspired to make and having' knowingly made false statements under oath to a United States grand jury, and for having knowingly delivered a cash- bribe to a public official and knowingly participated in schemes intended to assist a public official in receiving illegal payment of funds. Respondent was judged also to have violated D.R. 103(A) for failure to report unprivileged knowledge of violations of D.R. 1-102.
*479Respondent pleaded that he “was faced with a cruel dilemma. Either he had to commit perjury in violation of the law and the Code of Professional Responsibility or he would have to completely destroy, both professionally and socially, the only two benefactors he had ever had.”
“In the end, after much anguish, his loyalty prevailed over his integrity and he consequently conducted himself as above admitted.”
Although respondent was young and recently admitted to the bar and had no prior record of discipline the Disciplinary Board stated “Respondent’s choice of loyalty over integrity must result in a recommendation of disbarment. The board unanimously concurred in this recommendation.”
In support of that recommendation the report of the board cited the case of In re: Leopold, 460 Pa. 384, 366 A.2d 227, 232 (1976), in which the court stated:
“We are obligated to acknowledge that one of the purposes for attorney disciplinary procedures is to maintain the public confidence in the legal profession and our judicial system. We believe that adherence to a lenient disciplinary process in light of the oath each attorney takes as an officer of thé court and the high ethical standards the profession subscribes to would be contrary to the acknowledged goals of protecting the public, the profession and the court from those individuals not fit to be members of the bar. See Moyerman’s Case, 312 Pa. 555, 167 A. 579 (1933),” and the case of Bar Association of Baltimore City v. Siegel, 275 MD 521, 340 A.2d 710 (1975); quoted in Attorney Grievance of Maryland v. Kahn, 431 A.2d 1336, 1351-52. (MD 1981).
“. . . but because an attorney’s character must remain above reproach this Court has the duty, since attorneys are its officers, to insist upon the mainte*480nance of the integrity of the bar and to prevent the transgressions of an individual lawyer from bringing its image into disrepute. Disciplinary proceedings have been established for this purpose, not for punishment, but rather as a catharsis for the profession and a prophylactic for the public.”
The court also stated in Office of Disciplinary Counsel v. John T. Grigsby, III, 493 Pa., 194, 425 A.2d 730 (1981):
“The purpose of the Code of professional Responsibility and the Rules of Disciplinary Enforcement is to protect the public, the profession and the courts. Whenever an attorney is dishonest, that purpose is served by disbarment.”
These quotations are equally applicable to the case at hand. Although respondent had been a member of the bar only about one year at the time of his transgression and although he has no record of prior discipline, his behavior in the matter at hand is so egregious as to bring disrepute to his profession and his judgment is so poor and lacking in foresight as to call into question his ability to serve the public properly; therefore I recommend that respondent be disbarred.
Mrs. Hammerman, Mrs. Neuman join in the dissent.
ORDER
ROBERTS, C.J.,
And now, this December 19, 1983, this court having issued a rule on [Respondent] to show cause why an order of disbarment should not be entered, upon consideration of the record and briefs filed in response to the rule, it is ordered that the rule be and is made absolute, that [Respondent] is disbarred from the Bar. of this Commonwealth, and that he shall comply with all the *481provisions of Rule 217, Pa. R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rulé 208(g), Pa. R.D.E.
Mr. Chief Justice Roberts and Mr. Justice Larsen dissent and would accept the Disciplinary Board’s recommendation of a three-year suspension.